Citation Nr: 0737071	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-38 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical spine 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1997.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
and cervical spine disabilities have been productive of no 
incapacitating episode and no significant neurological 
impairment.

2.  Beginning in October 2002, the veteran has received 
regular epidural injections for chronic lumbar back pain 
associated with recurrent exacerbations causing additional 
pain and limitation of motion; since this time the limitation 
of motion of the veteran's low back has more nearly 
approximated the criteria for moderate rather than slight, 
and which has caused flexion of the thoracolumbar spine to 
regularly limited below 60 degrees, but not less than 30 
degrees.

3.  During the period prior to September 26, 2003, the 
limitation of motion of the veteran's cervical spine has more 
nearly approximated slight than moderate.

4.  During the period beginning September 26, 2003, flexion 
of the cervical spine has not been limited to 30 degrees or 
less; the combined range of motion of the cervical spine has 
been greater than 170 degrees; and muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour has not been present.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not higher, for lumbar strain have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007);  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a rating in excess of 10 percent for 
cervical spine strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
there is unfavorable ankylosis of the entire cervical spine; 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 30 percent evaluation is warranted if 
forward flexion of the cervical spine is 15 degrees or less 
or there is unfavorable ankylosis of the entire cervical 
spine; a 20 percent evaluation is warranted if forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees or the combined range of motion 
of the cervical spine is not greater than 170 degrees; 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees or the combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees; forward flexion of the 
thoracolumbar is greater than 60 degrees, but not greater 
than 85 degrees, the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or there is muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour, a 10 percent disability evaluation 
is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2007).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Analysis

In an October 1998 rating decision, the RO granted the 
veteran service connection for lumbar strain.  An evaluation 
of 10 percent was assigned, effective August 20, 1997.  In 
the same rating decision, the RO also granted the veteran 
service connection for cervical spine strain.  An evaluation 
of 10 percent was assigned, effective August 20, 1997.

The veteran was afforded a VA examination in July 2000 
related to her cervical spine.  The examiner noted that the 
veteran had been involved in a motor vehicle accident five 
days prior to the examination which aggravated the 
symptomatology associated with her disability.  At that time, 
she complained of stiffness and pain in the neck which was 
aggravated by her work as a student nurse.  She indicated 
that she had the stiffness and pain with any kind of motion 
of the neck and that the pain radiated down her back.  On 
physical examination, the veteran was able to move the head 
normally, flex the chin on the chest, extend the head all the 
way back, and flex the neck laterally such that she could 
touch the ipsilateral ear to each shoulder.  She was also 
able to touch her chin to each shoulder.  Range of motion of 
the shoulders was normal and examination of the upper 
extremities was normal bilaterally.  She was diagnosed at 
that time with cervical spin strain with residuals.

In a July 2000 rating decision, the RO continued the 10 
percent evaluation for the veteran's cervical spine strain.

In November 2002, the veteran filed a claim for an increased 
rating for her service-connected lumbar spine and cervical 
spine disabilities.

Private treatment records dated from November 2001 to June 
2003 show that the veteran received epidural injections to 
relieve her lumbar back pain from 2002 and into 2003.  In 
August 2002, she was placed on work restrictions with regard 
to weight lifting.  X-rays of the lumbar spine conducted in 
November 2002 showed evidence of mild degenerative disc 
disease at L4-5.  The results of an MRI conducted in October 
2002 indicated mild facet joint hypertrophy and slight 
ligamentum flavum thickening at L3-4, and mild facet joint 
hypertrophy at L4-5 without any stenosis.  There also 
appeared to be a small central disc herniation at L4-5 with 
mild foraminal narrowing on the right side.  At L5-S1, there 
is a small subtle disc protrusion on the right just medial to 
the foramen.  There is narrowing of the medial aspects of the 
foramina at L4-5 and L5-S1, right greater than left, which 
was due to hypertrophy of the superior articular facets.

The veteran was afforded her most recent VA examination in 
January 2003.  The veteran reported stiffness in the neck 
when sitting for prolonged periods of time and during 
episodes of severe lower back pain.  She also reported pain 
in the neck during migraine headaches.  With regard to her 
lower back, the veteran reported experiencing constant pain 
anywhere between 7-10 on a scale of 1-10, which radiated down 
to the left lower extremity with tingling.  She also reported 
chronic sleeping problems (inability to sleep more than 2 
hours at a time) due to lower back pain.  The veteran also 
reported that besides one incident where she injured her back 
pulling a patient out of bed, she had not been prescribed 
bedrest by a physician during the previous year.

On physical examination of the cervical spine, there was no 
paraspinal tenderness or trigger spots noted.  There was mild 
tightness noted on the bilateral trapezius muscles, but no 
tenderness.  Range of motion in both shoulders was within 
normal limits and there was no asymmetry of the shoulder 
girdle muscles noted.  Range of motion in the cervical spine 
revealed extension to 40 degrees, flexion to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 40 
degrees bilaterally.  Spurling's test was negative.  The 
examiner also noted that the veteran did not offer any 
complaints of pain during range of motion and did not appear 
to be in any discomfort.

On physical examination of the lumbar spine, no paraspinal 
tenderness was noted.  No abnormal curvature was noted and no 
trigger spots were noted.  There was increased sensitivity on 
palpation without any guarding noted throughout the spine.  
There was tenderness over the sacroiliac joints or hips 
noted.  Range of motion revealed flexion to 70 degrees where 
the veteran could not bend anymore and did not offer any 
complaints of additional pain.  Extension was to 25 degrees 
without any difficulty or complaints of discomfort.  Lateral 
flexion was to 30 degrees bilaterally.  Rotation was to 35 
degrees initially, but upon encouragement she was able to 
rotate up to 40 degrees without any complaints of pain or 
evidence of discomfort.  Straight leg raising test while 
sitting and supine was negative bilaterally.  While supine, 
there was mild bilateral hamstring tightness noted and the 
veteran complained of tightness behind the knees as well as 
some discomfort in the lower back without any radiation of 
the pain.  Deep tendon reflexes were 2+/symmetrical in all 
extremities.  Sensory function examination was with 
subjective dullness in the lower one-third of the leg to the 
foot on the left side without any particular dermatomal 
pattern.  No atrophy of the muscles was noted and manual 
muscle strength was normal.  Axial compression test was also 
negative.

The examiner also noted that functionally, the veteran was 
independent with regard to activities of daily living, and 
that she transferred and ambulated without any assistive 
devices.  He also noted that she did not wear a neck brace or 
corset.  The examiner noted that DeLuca provisions could not 
be clearly delineated with any medical certainty, however, he 
did indicate that during acute exacerbations, the veteran 
could have limitations in range of motion and limited 
endurance due to pain and stiffness.  However, endurance and 
flexibility were both within normal limits at the time of the 
examination.

The examiner's diagnosis was chronic low back/neck pain and 
lumbosacral spine disc disease without any radiculopathy.

Based on the range of motion demonstrated on examination, the 
veteran's low back disability does not warrant more than a 10 
percent rating when evaluated strictly under Diagnostic Codes 
5292 or 5295.  Furthermore, more than a 10 percent rating 
would not be warranted if strictly rated under the general 
rating formula in effect as of September 26, 2003.  However, 
the evidence of record shows that from 2002 and into 2003, 
the veteran had regular epidural injections to relieve her 
lumbar back pain.  Furthermore, the January 2003 VA examiner 
stated that during acute exacerbations, the veteran could 
have limitations in range of motion.  The Board finds that 
the fact that the veteran has had to maintain this type of 
pain management for her low back disability indicates 
debility greater than that encompassed under the 10 percent 
rating currently assigned when 38 C.F.R. § 4.40, 4.45 and 
DeLuca are considered.  Accordingly, the Board finds that due 
to the extent and frequency of the veteran's low back pain 
with exacerbations, her level of disability more closely 
approximates a 20 percent rating under the general rating 
formula, in that her limitation of motion would be regularly 
limited to below 60 degrees of flexion (but not less than 30 
degrees of flexion) due to pain.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran is entitled to a 20 percent rating and general 
rating formula for rating disabilities of the spine, 
effective September 26, 2003.  Similarly, under the old 
rating criteria in prior to September 26, 2003, such range of 
motion more closely approximates moderate limitation of 
motion under 38 C.F.R. § 4.71a Diagnostic Code 5292.

A higher evaluation of 40 percent is not warranted under the 
general rating formula because there is no evidence that 
forward flexion of the thoracolumbar spine would be 30 
degrees or less during exacerbations and no evidence of 
favorable ankylosis of the entire thoracolumbar spine.  
Furthermore, there is no evidence of incapacitating episodes.

The Board also finds that as there is no similar evidence of 
regular treatment for pain management for her cervical spine 
disability, and the evidence does not show limitation of 
motion greater than that contemplated by the already assigned 
10 percent rating, a rating greater than 10 percent for the 
veteran's cervical spine strain is not warranted.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disabilities and 
that the manifestations of the disabilities are contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

A rating of 20 percent, but no more, for lumbar spine strain 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

Entitlement to a rating in excess of 10 percent for cervical 
spine strain is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


